DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/150,697 filed on January 15, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on April 28, 2021.  Currently claims 1-20 remain in the examination. 

4.	Applicant’s disclosure of related application information as disclosed in paragraph [0001] of the specification is acknowledged.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 2, 5-10, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6  of U.S. Patent No. 10,949,725 B1 to Alvarez-Cohen et al. (issued to Applicant, hereinafter “725 patent”). Although the claims at issue are not the following claims comparison would show.


Instant Application

725 patent
Claim 1
An accessory comprising:

a substrate configured to be removably attached to a first electronic device; and

a near-field communications (NFC) tag attached to the substrate and configured to transmit interaction data in response to receiving a signal from a separate second electronic
device, 

wherein the interaction data causes the separate second electronic device to access a hosting site, and wherein in response to being accessed the hosting site transmits instructions to the second electronic device to access contact information associated with a user of the first electronic device.

Claim 1
An accessory for an electronic device, the accessory comprising: 

a substrate configured to be removably attached to the electronic device; 

a near-field communications (NFC) tag attached to the substrate and configured to transmit interaction data in response to receiving a signal from a separate electronic device, 

wherein the interaction data causes the separate electronic device to access user data associated with a unique user account; 

wherein the user data is associated with a social media service and the interaction data includes data associated with a user account on a hosting service; and 

wherein the user data associated with the social media service is a profile for the user on the social media service and wherein the separate electronic device presents an option to an operator of the separate electronic device to connect to the profile.
Claim 2
The accessory of claim 1, wherein the instructions include a web link to an internet accessible location that contains the contact information.

Claim 6
The accessory of claim 1, wherein the interaction data comprises a deep link to the hosting service.
Claim 6 
The accessory of claim 1, wherein the contact information includes a
profile of the user of the first electronic device.

Claim 1
See claim 1 above.  
Claim 7
A device comprising 

a substrate configured to be removably attached to a first electronic device; and

a near-field communications (NFC) tag attached to the substrate and configured to transmit interaction data in response to receiving a signal from a second electronic device,

wherein the interaction data causes the second electronic device to access a website, and 

wherein in response to being accessed the website transmits instructions to the second electronic device to access a web location that contains personal contact information.


See claim 1 above 
Claim 8
The accessory of claim 7, wherein the website is a hosting site.
Claim 1
See claim 1 above.  
Claim 9 
The accessory of claim 7, wherein the website is a social media site.
Claim 1
See claim 1 above.
Claim 10 
The accessory of claim 7, wherein, the personal contact information is personal contact information for a user associated with the first electronic device.
Claim 1
See claim 1 above. User profile can be interpreted as a contact information.
Claim 13
The accessory of claim 7, wherein the contact information includes a profile of a user of the first electronic device.
Claim 1
See claim 1 above. 
Claim 14
A device comprising: 

a substrate configured to be attached to a first electronic device; and

a near-field communications (NFC) tag attached to the substrate and configured to transmit interaction data in response to receiving a signal from a second electronic device,

wherein the interaction data causes the second electronic device to access a website, and 

wherein in response to being accessed the website transmits instructions to the second electronic device to access a web location that includes contact information.

Claim 1
See claim 1 above.
Claim 15 
The device of claim 14, wherein the web location is accessed via the website.
Claim 1
See claim 1 above.
Claim 16 
The device of claim 14, wherein the contact information is contact information for a user associated with the first electronic device.
Claim 1
See claim 1 above.  User profile can be interpreted as a contact information.
Claim 17
The device of claim 14, wherein the website is a hosting site.
Claim 1
See claim 1 above.
Claim 18
 The device of claim 14, wherein the website is a social media site.
Claim 1
See claim 1 above.


	Claim 1 of the instant application is limited to an accessory comprising a substrate and NFC tag which can be attached to a first electronic device.  A second electronic device can access the information stored in the hosting device for the first electronic device which includes a contact information.  Claim 1 of 725 patent essentially recite the same accessory, and the only difference may be that it is referring the information as profile information, which Examiner interpret them to be interchangeable and the same in the context.  Claim 7 and claim 14 are phrased in a slightly different form in a preamble and how the website is accessed, but they are not substantially distinct from claim 1.   

Allowable Subject Matter
7.	Claims 3-5, 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are directed at an accessory/device comprising a substrate configured to be attached to a first electronic device; and a near-field communication (NFC) tag attached to the substrate and configured to allow a second electronic device to access a web site which include contact information as limited in these objected claims.  Such an accessory/device is neither disclosed nor suggested by the cited references.  The embodiment of the contact information in these claims are more specific and narrow and not disclosed in the 725 patent.      

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
January 20, 2022